Citation Nr: 0903097	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bipolar disorder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability, to include as 
secondary to right knee disability, has been received.

3.  Whether new and material evidence to reopen a claim for a 
neck (cervical spine) disability n has been received.

4.  Entitlement to an initial rating higher than 10 percent 
for a meniscal tear of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to June 1989.  The veteran also served e with the Army 
National Guard and Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from November 2005 and December 2006 decisions of the RO.  

In the November 2005 decision, the RO, inter alia, denied 
petitions to reopen claims for service connection for bipolar 
disorder, and for left knee and neck conditions.  The veteran 
filed a notice of disagreement (NOD) in December 2005, and 
the RO issued a statement of the case (SOC) in February 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month in 
February 2006.

In the December 2006 decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
meniscal tear of the right knee , effective August 31, 2005.  
In January 2007, the veteran filed an NOD with  the initial 
rating assigned, and the RO issued an SOC in September 2007.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2007.  
Because this matter involves disagreement with the initial 
rating assigned following the grant of service connection for 
a right knee condition, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  

In October 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge using video-
conferencing technology; a transcript of that hearing is of 
record.  

The Board's decision on the petitions to reopen is set forth 
below.  The claim for a higher rating for service-connected 
right knee disability is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required. In characterizing the claims on appeal,  the Board 
has considered the recent decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Boggs 
v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  The June 2008 
SSOC reflects that the veteran has alternatively claimed that 
his left knee condition is secondary to his service-connected 
right knee disability.  A claim based on a new theory of 
entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  See  
Boggs,520 F.3d at 1336 (a new theory of causation for the 
same disease or injury that was the subject of a previously 
denied claim cannot be the basis of a new claim under § 
7104(b)).  Therefore, the Board must address the question of 
whether new and material evidence has been received to reopen 
a claim for service connection for a  left knee condition, to 
include on a secondary basis, because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


The Board further notes, however, that, in Boggs,  the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  With regard to the 
veteran's psychiatric disorder, service connection was 
previously denied for bipolar disorder.  Since then, VA 
treatment records have also shown a diagnosis of anxiety 
disorder.  The June 2008 supplemental SOC (SSOC) addressed 
whether new and material evidence had been received to reopen 
a claim for service connection for bipolar disorder, 
inclusive of anxiety disorder.  The diagnosis of an anxiety 
disorder, however, constitutes a different diagnosis from 
that of bipolar disorder (a mood disorder).  Therefore 
entitlement to service connection for an anxiety disorder 
must be considered independently.  As this matter has not 
been adjudicated independently by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate each claim herein decided has been accomplished.

2,  In a November 2003 decision, the RO denied service 
connection for bipolar disorder.  Although apparently 
notified of the denial soon thereafter, the veteran did not 
initiate an appeal.

2.  No new evidence associated with the claims file since the 
RO's November 2003 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bipolar disorder, or  raises  a 
reasonable possibility of substantiating the claim.

3.  In an April 2004 decision, the RO denied service 
connection for left knee and neck conditions.  Although 
notified of the denial in a letter also dated in April 2004,  
the veteran did not initiate an appeal.  

4.  No new evidence associated with the claims file since the 
RO's April 2004 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for left knee and neck disabilities, or  
raises a reasonable possibility of substantiating either 
claim.



CONCLUSIONS OF LAW

1.  The November 2003 RO decision that denied service 
connection for bipolar disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).
 
2.  As no evidence received since the RO's November 2003 
denial of service connection for bipolar disorder is  new and 
material, the criteria for reopening this claim are not met.  
38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).

3.  The April 2004 RO decision that denied service connection 
for left knee and neck conditions is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).
 
4.  As no evidence received since the RO's April 2004 denial 
of service connection for left knee and neck conditions is 
new and material, the criteria for reopening either of these 
claims are not met.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 pre-rating letter notified 
the veteran that his claims for service connection for 
bipolar disorder, and for left knee and neck conditions, had 
been previously denied, and that the RO needed new and 
material evidence to reopen these claims.  The letter 
specifically advised the veteran that, in order to be 
considered material, the evidence must pertain to the reasons 
the claims were previously denied and specifically advised 
him of the reasons for the previous denials - i.e. the lack 
of a medical nexus between his current disabilities and 
military service.  It also informed the veteran that, in 
order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claims, and could not simply be repetitive or cumulative of 
the evidence of record at the time of the previous denial.  

In the September 2005 pre-rating letter, the RO also provided 
notice to the appellant regarding what information and 
evidence was needed to satisfy the elements of the underlying 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
specifically informed the veteran to submit any evidence in 
his possession pertinent to the claims (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material evidence, the above-
described notice meets Pelegrini and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

While the RO has not furnished to the veteran a letter 
meeting the Dingess/Hartman  requirements as to disability 
rating and effective date, on these facts, such omission is 
harmless.  The Board points that the RO did provide general 
notice pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of information that 
impacts these determinations, in the April 2008 SSOC.  
Moreover, because the Board herein denies each request to 
reopen on appeal, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs), VA treatment 
records dated from May 2001 to May 2008, the reports of April 
2000 and October 2006 VA examinations, and private medical 
records from Dr. Fallon, PIP of Rhode Island, and Harvard 
Pilgrim Healthcare.  Also of record and considered in 
connection with the appeal is the transcript of the October 
2008 hearing, as well as various written statements provided 
by the veteran, and by his friends,  family, and  
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, , at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131l 
38 C.F.R. § 3.303. Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

With regards to the veteran's claim that the left knee 
disability is secondary to the service-connected right knee 
disability, under 38 C.F.R. § 3.310(a), service connection 
may also be granted for disability that is proximately due to 
or the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.   See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran's original claim for service connection for 
bipolar disorder was denied in a November 2003 RO decision.  
The veteran's original claims for service connection for left 
knee and neck conditions were denied in an April 2004 RO 
decision.  Each decision was based on the veteran's STRs, VA 
and private medical records, and the report of a September 
2000 VA examination.  

The veteran has contended that the disabilities now at issue 
are a result of a motor vehicle accident (MVA) that occurred 
during his military service in August 1984.  His service 
records include a written statement in which the veteran said 
that he was a passenger in a jeep that was struck broadside.  
He said that the jeep flipped over and that he was thrown 
from the vehicle.  His service records indicate the accident 
occurred in the line of duty during service with the Army 
National Guard.  The ambulance report and emergency room 
record indicate the veteran complained of, among other 
things, neck and left knee discomfort.  On physical 
examination, there was no marked tenderness of the neck.  An 
X-ray of the left knee was negative.  The impression was an 
MVA without acute injury.

The veteran's STRs indicate that he was seen the following 
day for a follow-up appointment.  He had a right-sided limp.  
There was no point tenderness of the neck.  The diagnosis was 
muscular aches and he was given non-steroid anti-inflammatory 
drugs (NSAIDs).  Three days later, he complained of lumbar 
pain without mention of any continuing left knee or neck 
problems.

During active duty, in January 1987, the veteran was referred 
to Tufts University School of Dental Medicine for 
temporomandibular joint (TMJ) and myofascial pain 
dysfunction.   A February 1987 record indicates that he was 
also diagnosed with cervical strain syndrome and physical 
therapy was recommended.  

In August 1987, the veteran had difficulty breathing and 
lightheadedness after being exposed to Freon.  The doctor 
noted hyperventilation and anxiety-related symptoms secondary 
to stress at work.

A January 1989 record notes that the veteran complained of 
pain behind both knees, but no diagnosis was given.  The 
report of the June 1989 separation examination indicates the 
veteran's lower extremities were normal.  The psychiatric 
evaluation was also normal.  Marked pain in the lumbar 
sacroiliac joint was noted, but no cervical spine problems 
were reported.  On the June 1989 Report of Medical History, 
TMJ and cervical spine dysfunction were noted along with 
sacroiliac dysfunction.  The examiner reported that back 
problems were secondary to the jeep accident.  

August and September 1994 private medical records note that 
the veteran complained of neck and back pain radiating into 
his buttocks.  

April and May 1995 private medical records indicate the 
veteran complained of left knee pain and on physical 
examination there was decreased range of motion.  A private, 
June 1995 X-ray of the left knee was unremarkable.  

A private, September 1997 X-ray of the cervical spine was 
negative.

Private medical records indicate the veteran had a panic 
attack in June 1999 while trying to quit smoking.  He was 
referred to Butler Hospital for evaluation.  A July 1999 
discharge summary notes diagnoses to rule out bipolar 
disorder, manic episode; to rule out substance induced mood 
disorder; and to rule out generalized anxiety disorder.  A 
private record from Dr. Fallon notes a diagnosis of bipolar 
disorder in July 1999.  

The report of an April 2000 VA examination indicates the 
veteran was diagnosed with chronic back strain manifested by 
limited range of motion and muscle spasm in the lumbar region 
with radiculopathy, and internal derangement of the right 
knee.  On physical examination, there was some limited to 
extension of the left knee (to 168 degrees) and the X-ray 
showed a narrowing of the joint space but was otherwise 
normal.

VA treatment records dated from May 2001 to July 2003 show 
treatment for bipolar disorder.  In July 2003, the veteran 
underwent a surgical cervical discectomy and instrumented 
fusion after magnetic resonance imaging (MRI) revealed a 
herniated disc at the C5-C6 level.  It was noted that the 
neck pain had begun suddenly in December 2001.  

In a November 2003 decision, the RO denied service connection 
for bipolar disorder because the disability was not incurred 
during the veteran's military service and was not otherwise 
causally related to his service.  

In an April 2004 decision, the RO denied service connection 
for neck and left knee conditions because chronic left knee 
and neck conditions were not incurred during the veteran's 
military service and his current disabilities were not 
otherwise causally related to his service.  

The veteran was notified of the November 2003 and April 2004 
decisions, but he did not initiate an appeal of either 
decision.   Therefore, the November 2003 and April 2004 
decisions are final as to the evidence then of record, and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.However, under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108;; 38 C.F.R. § 3.156(a).See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this appeal, the veteran sought to reopen his claims for 
service connection in August 2005.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 2004 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denials 
consists of VA treatment records dated from July 2003 to May 
2008, the report of an October 2006 VA examination, STRs, the 
transcript of the October 2008 hearing, and various lay 
statements provided by the veteran.  

VA treatment records dated from July 2003 to May 2008 show 
ongoing treatment for bipolar disorder and residuals of the 
cervical discectomy.  

The veteran also submitted copies of his STRs, which are  
largely duplicative of those records already in the claims 
file at the time of the previous denials.  Duplicative 
records clearly are not "new".  A September 1987 STR, 
however, appears to be new.  This record shows that the 
veteran was seen for a follow-up appointment for stress-
related anxiety and that he was feeling much better and 
appeared relaxed.

The report of the October 2006 VA examination notes diagnoses 
of cervical spine degenerative disc disease (DDD) and left 
knee chondral calcinosis.  The examiner opined that these 
disabilities were less likely than not related to the 
veteran's military service, including the August 1984 jeep 
accident.  

In January 2008, the veteran submitted lay statements from 
friends and relatives reporting that the veteran had 
nightmares and post-traumatic stress since the 1984 jeep 
accident.  It was also reported that the veteran complained 
of ongoing neck pain after the accident.  

During the October 2008 hearing, the veteran testified as to 
his belief that his bipolar disorder, and left knee and 
cervical spine conditions, are a result of the jeep accident 
that occurred in 1984.  

Other than the duplicate STRs, the Board finds that the 
additionally received evidence is "new" in the sense that it 
was not previously before agency decision maker; however, 
this evidence is not "material" for purposes of reopening the 
claims for service connection.  

As noted above, pertinent to the claim for service connection 
for bipolar disorder, the evidence of record in November 2003 
reflected  no complaints of, or treatment for, bipolar 
disorder during active duty and did not establish a causal 
relationship between bipolar disorder and the veteran's 
military service.  Likewise, pertinent to the claims for 
service involving the left knee and neck, the evidence of 
record in April 2004 did not show that the veteran had 
chronic left knee or neck disabilities  in service and did 
not show that his current disabilities were causally related 
to his military service.  

The new medical evidence associated with the claims file  
relates to post-service treatment for bipolar disorder, and 
left knee and neck disabilities, but does not  include any 
medical comment or opinion supporting a relationship between 
any of these disabilities and the veteran's military service 
(or, a relationship between any left knee disability and  the 
service-connected right knee disability).  In fact, the only 
medical opinion addressing the question of medical etiology-
the  opinion of the October 2006 VA examiner-weighs against 
each claim.  Thus, this evidence is not material because it 
does not provide a reasonable possibility of substantiating 
any of the claims.  

The only other evidence associated with the claims file 
consists of the appellant's lay assertions, reflecting his 
contention that the disabilities on appeal were incurred in 
or aggravated by military service, as well as statements made 
by the veteran's family and friends, on his behalf.  The 
veteran's statements are redundant of assertions made in 
connection with the prior claims, and, thus, are not new for 
purposes of reopening the claims.  While the statements by 
the veteran's friends and family members are new, these 
individuals are competent to report only what they observed.  
To the extent that any of these statements are presented to 
support the veteran's assertions as to etiology of any 
disability under consideration, these statements cannot  
constitute material evidence to reopen the claim.  As neither 
the veteran nor any of the individuals offering statements on  
his behalf is shown to be other than a layperson without 
appropriate medical training and expertise, none is competent 
to render a probative (persuasive) opinion on a medical 
matter, such as the etiology of a disability.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  For these reasons, where, as 
here, resolution of each previously denied claim on appeal  
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that no 
new and material evidence to reopen any of the claims at 
issue has been received.  As such, the requirements for 
reopening are not met, and the November 2003 and April 2004 
RO decisions remain final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen any of the finally disallowed claims, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for bipolar disorder has not been received, to 
this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a left knee condition has not been received, 
to this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a neck condition has not been received, to 
this extent, the appeal is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the veteran's claim for a higher initial rating for 
a right knee disability is warranted.

The report of the October 2006 VA examination notes a 
diagnosis of right knee meniscal tear status post 
arthroscopic surgery.  The veteran reported pain, locking, 
and instability in his right knee.  Range of motion was from 
5 degrees of extension to 125 degrees of flexion with pain.  
There was no objective evidence of lateral instability or 
subluxation.  

During the October 2008 hearing, the veteran asserted  that 
his right knee has worsened since the October 2006 VA 
examination, and that he believed he now has arthritis in the 
right knee.  To ensure that the record reflects the current 
severity of this disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous). 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby notified that 
failure to report to the scheduled evaluation and/or 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating for the right knee 
disability (as the original claim will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for further medical examination, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  During the October 2008 
hearing, the veteran stated that he was scheduled to receive 
outpatient treatment for his right knee later that week.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Providence, Rhode 
Island, dated through May 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since May 2008 from the Providence VAMC, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA..  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim remaining on appeal.  The RO's adjudication of the 
claim should include consideration of whether "staged rating" 
(assignment of different ratings for distinct   periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC all records of evaluation 
and/or treatment for the veteran's right 
knee, since May 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to a higher  rating for a right 
knee disability.  The RO should explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include x-
rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should conduct range of 
motion testing of the right knee,  
expressed in degrees. The physician should 
indicate whether, on examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

Further, the physician should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in the knee.  
If instability is present, the physician 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, provide an 
assessment as to  whether such instability 
is slight, moderate or severe.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

§§ 6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for higher 
initial rating for right knee disability 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include consideration of  
whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

8.  Unless the claim for a higher initial 
rating for the right knee disability is 
granted to the veteran's satisfaction, the 
RO must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


